Title: From William Stephens Smith to Abigail Smith Adams, 20 April 1814
From: Smith, William Stephens
To: Adams, Abigail Smith



My very dear Madam—
Washington City Wednesday April 20th. 1814

I have your Letter of the 12th. inst, I lament that the delay of my answers should have excited unpleasant sensations, the circumstances from whence it sprung, were out of my controul—
They however furnished the young Gentleman with an opportunity of expressing his solicitude, and has finally thus far progressed as you express yourself to your satisfaction, and that it does so, adds to my gratification—I hope and flatter myself that the progress of this pleasing and interesting scene, will close to your satisfaction and finally be concluded with your approbation and blessing—
I have been as attentive in my communications to my inestimable friends at Quincy as feelings and Circumstances would admit—I have been obliged to send more news papers, Bills reports and long speaches, than I have written letters—some of them however have been interesting, and may have amused you—If you have been fatigued in reading, how do you think I bore the hearing from hour to hour and in some cases from day to day, why I sat with perfect calmness and composure, like patience on a monument—
I am decidedly opposed to these long harangues, meant to interest consituents, not to instruct the hearers—they strike my mind somewhat like, “trappings to a Horse, which be he fleet or Jade “not for his own, but riders sake, so wondrous fine is  made”
I have troubled the House but three times, and each time had the satisfaction to be supported by majorities on the cases I advocated
I endeavoured to make my statements plain, unadorned, excepting by clear stateements and unerring truth— I have been instrumental in amending the army bills and have satisfied the House that the General Armstrong the Secretary of War, is not perfectly at him in his high station, and that he is not master of minutia, and the necessary knowledge to organise the interior of an Army, or acquainted with  its particular details—It is acknowledged that I have saved the nation upwards of two millions of dollars, & I am gratified that I have been instrumental in doing some good, tho’ alass it is but a pint in a bucket—
My consituents have expressed to me their perfect satisfaction in every thing I have done—The district I represent is composed of the Counties of Herkimer and Madison, containing 21. towns and 47,000 inhabitants—Each of the towns sent three Deligates to convene at Clinton an intermediate town, to consult and determine upon a proper Candidate to Represent the District, in the 14th. Congress after the business was finished, a friend of mine one of the members writes thus, addressed to me under date— of April 8th. 1814 Clinton
My dear Colonel Smith—your Renomination is past in your favour, by the join’d vote of Madison and Herkimer, unanimous this day, in the same room in which your former nomination was made, your Election in my opinion is sure—so far so good.
The Election comes on, on Tuesday, Wednesday and thursday of the comeing Week—and will of course be decided by the sovereign People without my interference, when I am officially informed of my election I shall be satisfied, untill then knowing the uncertainly of all Sublunary subjects I shall pause, and calmly receive a communications of the Issue—I lament the Presidents indisposition and the effect it has had upon his Eyes, I will not presume to advise—for he will always use his eyes—& I hope long and happily
Perhaps you may think it strange that I should still be here, Congress having adjourned on Monday—I pause untill the bustle is over and that all those who are in a hurry may go on, and get out of my way.—I have now alass nothing to urge me home, I tremble even at this distance on my contemplated return to the Valley, I know I shall be exposed to many a pang, when I look back on passed scenes, of tranquility, friendship and affection that I have enjoyed there, many painful fond remembrances will arise, in viewing the surrounding objects, but they will gradually wear off and I must struggle to disperse the gloom that envelopes my mind, and too frequently hangs upon me, when I consider myself a Sojourner & an Exile from my home—at such moments I acknowledge the force and beauty of the eloquent Zimmerman when he exclaims—
“What is man? a little compressure on the brain, or an indigestible lump in the stomach, and lo the divine light of the Soul is extinguished for ever”—or with the Psalmist—“Lord what is man that thou art mindfull of him“or the Son of man that thou regardest him.”Stop
I shall move to-morrow or the next day for new york there halt for an interview with mr. De Wint & the society of my Son John—I shall then pass to the Valley and visit you and my dear Caroline, on my return to Congress; who have adjourned to meet again on the fifth Monday in October, which you will observe is the last day of the month—Letters addressed to me from Quincy under cover to My Son John at new York should I not be there, will be by him put in the proper path to overtake or cross me on my line of march—do endeavour to get a narrative of the Campaigns in Russia during the year 1812 By Sir Robert Ker Porter, mr. Shaw no doubt has it—love to my dear Caroline, yours Sincerely—
W. S. Smith
P.S. as you love anecdotes which tend to please mr. Jefferson in an honourable point of view I state that in company the other day speaking of Mr. Adams a Gentleman observed, that mr. Jefferson is speaking to Gideon Granger late post master General, of the late President Adams, has frequently observed, that he doubted whether the American Revolution would have terminated successfully, had he mr. Adams not lived— that he had never seen, either in Europe or America, a man of such vehement overwhelming Eloquence, or one who could carry a public Body so completly with him, as mr. Adams,—To mr. Adams’s patriotism and integrity, mr. Jefferson has alway’s done compleat Justice
W. S. S.
